United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 March 28, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-30540
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

HENRY ALFRED THOMAS, also known as Chris, also known as
Sweet Black,

                                     Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                        USDC No. 6:02-CR-60072-1
                          --------------------

Before REAVLEY, HIGGINBOTHAM and CLEMENT, Circuit Judges.

PER CURIAM:*

     Henry Alfred Thomas appeals the post-Booker** sentence

imposed by the district court upon his conviction for

distribution of crack cocaine.    See 21 U.S.C. § 841.     He argues

that the district court’s imposition of the maximum guideline

sentence of 210 months was unreasonable in light of the

Government’s motion for downward departure pursuant to U.S.S.G.

§ 5K1.1 based on his substantial assistance.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          United States v. Booker, 543 U.S. 220 (2005).
                          No. 05-30540
                               -2-

     Thomas has failed to rebut the presumption of reasonableness

afforded his properly calculated guideline sentence.   United

States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).

     AFFIRMED.